Exhibit 10.1

 

THE ATTORNEY GENERAL OF THE STATE OF ILLINOIS

 

In the Matter of

 

ARTHUR J. GALLAGHER & CO.

 

LOGO [g52890image001.jpg]

 

ASSURANCE OF VOLUNTARY COMPLIANCE

 

WHEREAS, pursuant to the provisions of Illinois 815 ILCS 505, et seq., Lisa
Madigan, Attorney General of the State of Illinois (the “Attorney General”),
caused an investigation to be made of Arthur J. Gallagher & Co. and its
subsidiaries and affiliates (except for Gallagher Bassett Services, Inc.)
(“Gallagher”) related to its practices in the purchasing, renewal, placement or
servicing of insurance for its clients (the “Attorney General’s Investigation”);
and the Director of Insurance of the State of Illinois (the “Director”),
pursuant to the Illinois Insurance Code, conducted an investigation of Gallagher
related to its practices in the purchasing, renewal, placement or servicing of
insurance for its clients (the “Director’s Investigation”); and based upon the
Attorney General’s Investigation and the Director’s Investigation (the
“Investigations”), the following findings have been made:

 

1. Gallagher is the world’s fourth largest insurance broker. Businesses and
individuals who need insurance, as well as insurance companies that need
reinsurance, retain Gallagher to help them design an insurance plan and
negotiate with insurance companies to get a favorable mix of coverage, service,
financial security and price.

 

2. Gallagher purports to serve its clients by presenting itself as an effective,
trustworthy and unbiased manager of its clients’ risks.

 

3. Specifically, on its World-Wide Website, Gallagher has published a document
entitled “Client Commitment.” In it, Gallagher has made the following written
assurance, among others, to its clients worldwide: “We always recommend that
which is in the client’s best

 

1



--------------------------------------------------------------------------------

interest, even if it diminishes our revenues.” See
http://www.ajg.com/portal/communities/community.asp?UserID=2&intCommunityIndex=370&intCurrentPageIndex=2&intComCurrent
Folder=&CommunityID=285. (Last visited on April 26, 2005).

 

4. Through this statement, Gallagher has assured its clients that it will never
allow its own financial interests to conflict with its clients’ interests.

 

5. Despite this written assurance, for many years Gallagher entered into
contingent commission agreements with several favored insurance companies. These
arrangements, which it sometimes called profit-sharing, incentive, bonus or
override agreements, created at least a potential conflict of interest for
Gallagher. On the one hand, as broker and pursuant to its “Client Commitment,”
Gallagher committed that its revenue interests did not conflict with its
clients’ interests. On the other hand, by entering into contingent commission
agreements, Gallagher allowed its revenue interests to potentially conflict with
those of its clients because it received these commissions only if it placed
sufficient business with the favored insurers. Thus, Gallagher operated under a
potential conflict of interest.

 

6. For years, Gallagher’s contingent commission agreements enticed Gallagher to
place business with certain insurance companies in order to maximize its own
revenues. For example, on February 27, 1997, Craig Van der Voort, the Branch
Manager of Gallagher-Great Lakes, Inc., a Gallagher subsidiary, wrote a
confidential memorandum to a fellow executive describing a $323,735 contingent
commission check just received from Hartford Insurance for Hartford business
generated from four Gallagher offices. He described the need to continue to
“push” business to Hartford:

 

None of these offices would have received any Hartford bonus in 1997 had it not
been for the fact that we pushed to write about $400,000 new [business] with
them in November and December. . . . Let’s not be in jeopardy again at year-end
1997. The Hartford Tier III bonus is the best in the business! We have got to
try to stabilize our book with Hartford, or better, grow it. We came close to
blowing $323,735! We cannot afford to lose that kind of revenue.

 

2



--------------------------------------------------------------------------------

AJG-ILDOI-00067733-35. (emphasis in original)

 

7. On March 14, 1997, he wrote a confidential memorandum to Gallagher-Great
Lakes Production Managers describing a new, lucrative agreement with another
insurer, Chubb. He advised the managers to “direct” new business to Chubb and
consider moving existing business to Chubb:

 

Contingent income and “side” bonus payments from various markets is an extremely
important source of revenue to our branch. Each year, I try to negotiate at
least a few special incentive agreements with some of our more important
markets.

 

Chubb recently agreed to one of the most lucrative New Business Incentives that
I have ever seen. . . . .

 

We really have to take advantage of this opportunity and shoot for net new Chubb
business in excess of $1,000,000. That would pay us an extra 10% on everything
and this bonus does not go through a production formula, it goes straight to the
bottom line.

 

Managers, please watch over the marketing in your units and direct our “new/new”
placements to Chubb when feasible. . . . [W]e may, in fact, want to move
business from some of the companies that are not major players in our office. .
. .

 

Let’s make this work to our advantage! Also, this agreement should not be
discussed outside the office or with other markets.

 

AJG-ILDOI-00067926-27. (emphasis in original)

 

8. Gallagher’s Brokerage Services Division is the largest operational division
in Gallagher. Divided into seven regions, it has branches and offices throughout
the U.S. In the late 1990’s, the Chairman of Gallagher’s Brokerage Service
Division was Walter F. McClure. McClure approved the following performance goal
for one of the Branch Managers of the Brokerage Services Division,: “Maximize
contingency opportunities and steer business to hit target thresholds.”
AJG-ILDOI-0006226.

 

9. Consistent with these internally expressed desires to “move” and “steer”
business to hit target thresholds, Gallagher regularly achieved this goal of
placing business with carriers offering contingent rewards. On April 6, 1998,
all branch managers of the Brokerage Service Division were congratulated on
their successful “efforts to move and offer new business to

 

3



--------------------------------------------------------------------------------

Chubb.” On April 15, 1998, the branch managers received monetary bonuses up to
$19,300 for both placing new business with Chubb, and for moving existing
business from other carriers to Chubb. AJG-ILDOI-00048419.

 

10. In 2001, the Chicagoland Regional Manager was James Gault. Van der Voort and
Gault met with Chubb representatives in early 2001 and discussed that the
contingent commissions were still designed to “drive” business to Chubb.
AJG-ILDOI-00003553. Afterward, on May 1, 2001 Van der Voort urged branch
managers of Arthur J. Gallagher Risk Management Services in Chicago to meet the
Chubb contingency targets:

 

We had an incentive deal that would have paid a 5% override on all new business
if we wrote $1,000,000 of new between October 1, 2000 and April 1 of 2001. We
actually wrote about $750,000 so we did not make it. The same offer has been
made for the period April 1 through September 30, 2001. Let’s try to make
something of this. Every AJGRMS Division has lines of business that match up
with Chubb. Get the word out to your production staff.

 

AJG-ILDOI-00003552.

 

11. Later that year, on September 18, 2001, Van der Voort copied James Gault on
a message to branch managers of Arthur J. Gallagher Risk Management Services in
Chicago who were again urged to place business with carriers offering contingent
bonuses:

 

Attached is a bonus plan which I was able to obtain from the Atlantic Companies.
It is not rich, but, it does provide us with commission overrides if we grow in
new business, retain existing business, and maintain decent loss ratios. . . .
We have other special bonus agreements in place with markets like Chubb,
Fireman’s Fund, and Hartford. . . . We are expected to seek out these special
agreements and support them so that additional revenues can be earned. Please do
what you can in your respective divisions to support our “partner” markets and
any bonus plans.

 

AJG-ILDOI-00003495.

 

12. By May, 2002, Van der Voort was promoted to the position of Vice President
-Market Relations for the Brokerage Services Division and given nationwide
responsibility to increase the volume of business placed with selected carriers.
He reported to Gault, who was then the Executive Vice-President of the entire
Brokerage Services Division.

 

4



--------------------------------------------------------------------------------

13. In his new Market Relations position, Van der Voort disseminated a message
to every branch and regional manager of the nationwide Brokerage Services
Division on July 8, 2002 describing the details of a new contingent commission
plan with Crum & Forster. Under the plan, Gallagher would receive 2% additional
commissions if it placed $15 million of premiums with Crum & Forster and as much
as 3% additional commissions if it placed $25 million. He candidly explained the
purpose of the plan: “to reward continued growth with C&F.” Reward would go
directly to the managers who oversee the individual brokers. At the specific
request of Brokerages Services Division President James Gault, he also described
for branch managers the potential bonus they could personally receive for
maximizing contingent income:

 

Keep in mind that contingent income is very important to the BSD [Brokerage
Services Division] and each branch will be given credit on the monthly Board
Report for the proportionate share of contingent income they help generate with
a market in a given year. The actual allocated branch contingent results also
have a big effect on individual branch manager bonuses and performance
evaluations so your results will be tracked and they do make a difference.

 

AJG-ILDOI-00062088-89; AJG-ILDOI-00055630-31.

 

14. To ensure that managers remain focused on meeting the Crum & Forster target
thresholds, on November 15, 2002, the Vice President - Market Relations told all
branch and regional managers: “Through October, our national Crum & Forster
volume is almost $23 million. We need to surpass $25 million in order to qualify
for a full 3% on our total volume. Let’s make sure that happens over the final 2
months of the year.” AJG-ILDOI-00062083.

 

15. On January 3, 2003, Crum & Forster notified Gallagher that it had indeed
reached the contingency fee target threshold and was therefore entitled to
receive a $765,392 contingency payment. Van der Voort wrote “this gain of 21
times over last year will be a big boost!” AJG-ILDOI-00062094-95.

 

5



--------------------------------------------------------------------------------

16. On February 14, 2003, the Chief Executive Officer of Gallagher, Patrick
Gallagher, along with James Gault and all retail brokerage regional managers
received a memorandum from Van der Voort. The memorandum described the $1.8
million dollar “bonus” check Hartford paid under its contingent commission
agreement. Consistent with the Gallagher policy to place business with carriers
offering lucrative contingent commissions, Van der Voort advised all the
recipients to continue to send business to Hartford: “The same plan is in place
for 2003 and we need to get our branches to take advantage and work more closely
with Hartford. We have a strong relationship at the top and they want to grow
with us.” AJG-ILDOI-00054474.

 

17. On July 21, 2003, Pat Gallagher held a meeting with his top corporate staff,
including James Gault. One of the four topics discussed was the degree to which
Gallagher personnel should be focused on contingent commissions. Pat Gallagher
made his intent clear in the staff meeting minutes: “Contingents are important
and we want people to be fighting for them.”

 

18. Consistent with the Gallagher policy of placing business with carriers to
achieve contingent income, Regional Managers were presented with a list of goals
in 2003. One of the ten goals for 2003 for the Regional Managers stated:
“Generate at least as much contingent dollars as 2002.” AJG-ILDOI-00005851-52.
James Gault and the Regional Managers were expected to sign off on the goals.

 

19. On December 4, 2003, Gallagher’s Vice President - Market Relations urged all
branch and regional managers of the Brokerage Services Division to “pump” up
volume with Crum & Forster and several other carriers with which Gallagher has
lucrative contingent commission programs:

 

With year-end approaching, it is our last chance to pump additional premium
volume into these markets so that it is included in the 2003 contingent income
calculation. Some of our more lucrative incentive programs are in place with
these companies

 

6



--------------------------------------------------------------------------------

1.    Crum & Forster    (National) 2.    Hartford    (National) 3.    St. Paul
   (Local) 4.    CNA    (Local) 5.    Chubb    (Local) 6.    Travelers   
(Local) 7.    Wausau    (National)

 

Any opportunity which you or your staff have to support these markets, either
through renewal retention or new business, will help generate additional revenue
for AJG. If we can have a strong finish with Crum & Forster, it is possible for
AJG to meet a threshold, which pays Gallagher 4% of our eligible C&F premiums.

 

AJG-ILDOI-00062102.

 

20. After the Vice President - Market Relations directed managers to “pump”
business into these carriers, he added that they should also consider the “best
interests of our clients.” AJG-ILDOI-00062102. In a prior message to managers,
he had included this same consideration because he believed that without it some
of Gallagher’s new acquisition partners might respond inappropriately to the
incentives in contingent commission agreements.

 

21. The insurance carriers too were explicit in the behavior they expected from
Gallagher as broker in return for commission bonuses. Liberty Mutual described
the bonus commissions as an “incentive . . . to encourage your Agency to place
an increased amount of profitable business with our Company.” Amerisure offered
its deal in return for Gallagher-Great Lake’s “commitment” to “write a minimum
volume of $750,000 in new commercial lines premium” by year end. Chubb “intended
to reward [one other Gallagher subsidiary] for the production of profitable new
business to Chubb.” AJG-ILDOI-00078675.

 

22. American International Group, Inc. (“AIG”) does not have an explicit
contingency commission contract with Gallagher. A memo to Gallagher’s CEO dated
September 25, 2002 stated: “While AIG avoids discussions of incentive income or
contingent payments, they seem agreeable to supporting expense subsidies when it
benefits their growth as well.” AJG-ILDOI-00062395. As a result, AIG has
rewarded Gallagher with millions of dollars to subsidize Gallagher’s business
operations in return for placing business with AIG. Gallagher has not informed
its clients about these subsidies.

 

7



--------------------------------------------------------------------------------

23. Specifically, in 2002, AIG rewarded Gallagher with $2 million and provided
another $2.5 million in subsidies in 2003. Van der Voort informed CEO Patrick
Gallagher and Brokerage Services Division President James Gault of these
subsidies on August 18, 2004. He also notified them of how they could
communicate directly with AIG Chief Executive Hank Greenberg on this
arrangement. AJG-ILDOI-00062336.

 

24. Some of these payments that AIG made to Gallagher in return for placing
business with AIG were in the form of “hiring subsidies.” Specifically, AIG
would offer to pay for the annual salary of certain Gallagher brokers. In
return, Gallagher would agree to grant AIG an exclusive “first right of refusal”
for prospective insurance business, unbeknownst to the client.
AJG-ILDOI-00062359. Gallagher understood that “AIG only offers a subsidy when
they believe it is an investment that will be paid back many times over in the
form of new business. In one case, Gallagher informed the manager who was to
receive an AIG-subsidized “international” broker: “You will have to give [AIG] a
fair opportunity on international business and try to see that they are
successful on a fair share.” Consistent with the existence of a potential
conflict of interest, Gallagher also instructed this manager: “Of course, this
will be done with the clients best interests in mind.” AJG-ILDOI-00062329.

 

25. Van der Voort described one such proposed arrangement in a communication
with AIG itself on June 16, 2004: The President of Arthur J. Gallagher Risk
Management Services in Chicago “understands that in recognition of a hiring
subsidy from AIG World Source, you would expect to get the first look at
qualifying submissions and as a result, write a significant percentage of their
applicable business.” AJG-ILDOI-00062351. He made sure the relevant managers at
Gallagher knew their obligations under this arrangement: “Keep in mind, AIG
World Source . . . will expect their fair share of business in return and it
will be up to you to make sure that actually happens.” AJG-ILDOI-00062351.

 

8



--------------------------------------------------------------------------------

26. While Gallagher was instructing its managers that the AIG subsidies required
the managers to “make sure” AIG received a share of Gallagher business,
Gallagher told at least one of its clients that AIG created no incentives for
Gallagher to commit business to AIG. On May 26, 2004, a Vice-President in the
Brokerage Services Division advised a client that AIG has “no need to offer
incentives to anyone. Historically, they never have incentivized anyone to do
business with their firm and it is a philosophy and model they continue to
incorporate in todays [sic] marketplace.” (emphasis in original)

 

27. Gallagher received undisclosed subsidies from some other favored carriers.
Under a written arrangement dated March 4, 2004, Chubb agreed to a hiring
subsidy: “The advanced pay out is to support hiring of staff within
[Gallagher’s] unit that will specifically support Chubb production.”
AJG-ILDOI-00073930. Under an earlier agreement, “[i]n return for Chubb’s
contribution to individuals salary, [Gallagher’s unit] was required to meet
specific new business goals with Chubb.” AJG-ILDOI-00074794. Hartford, too, has
funded the salaries of Gallagher brokers.

 

28. On May 7, 2002, Van der Voort communicated with James Gault and described
how he was gathering information on the volume of business Gallagher had placed
with key insurance carriers in order to request reinsurance business from them.
For carriers such as AIG, Chubb and Hartford, he explained that he would compare
the volume of business placed on their behalf to reinsurance business offered to
Gallagher “to try and leverage the specific companies for more of their
reinsurance business.” AJG-ILDOI-00061764-65.

 

29. As a result of the foregoing, the Attorney General and Director find that
Gallagher operated under an unwaived potential conflict of interest by a)
establishing an undisclosed corporate goal of placing business with selected
insurers to obtain increased revenue for

 

9



--------------------------------------------------------------------------------

Gallagher; b) implementing that goal by encouraging managers to place business
with insurers offering additional revenue to Gallagher; c) rewarding managers
with bonuses for placing clients with selected insurers; d) entering into
undisclosed “expense subsidies” with certain insurers who funded the salaries of
Gallagher brokers, e) committing to such insurers a certain volume of business
in return for these subsidies; and f) proposing to increase retail business to
insurers in return for their commitments to use Gallagher’s reinsurance
services.

 

30. Gallagher is cooperating with the Attorney General’s and the Director’s
Investigations.

 

31. Gallagher has adopted, and under this Assurance of Voluntary Compliance (the
“Assurance”) and a corresponding Stipulation and Consent Order with the Director
will continue to implement a number of business reforms governing the conduct of
Gallagher’s business.

 

32. The Attorney General, the Director and Gallagher wish to enter into this
Assurance to resolve all issues related to Gallagher, its subsidiaries,
affiliates, directors, officers and employees in the Investigations.

 

33. The Attorney General finds the relief and agreements contained in this
Assurance appropriate and in the public interest. The Attorney General is
willing to accept this Assurance pursuant to 815 ILCS 505/6.1, in lieu of
commencing a statutory proceeding.

 

34. The Director and Gallagher will simultaneously enter into this Assurance and
separate Illinois Department of Financial and Professional Regulation, Division
of Insurance Stipulation and Consent Order (“Stipulation and Consent Order”) to
resolve all issues related to Gallagher in the Director’s Investigation. The
Director finds the relief and agreements contained in this Assurance appropriate
and in the public interest.

 

35. This Assurance is entered into solely for the purpose of resolving the
Attorney General’s Investigation and the Director’s Investigation, and is not
intended to be used for any other purpose.

 

10



--------------------------------------------------------------------------------

36. Neither this Assurance, nor any acts performed or statements made, nor
documents executed in furtherance of this Assurance may be used as an admission
of the above allegations or findings.

 

37. Gallagher is entering into this Assurance and Stipulation without admitting
any of the allegations or findings.

 

NOW THEREFORE Gallagher and the Attorney General and the Director hereby enter
into this Assurance and agree as follows:

 

MONETARY RELIEF

 

1. Gallagher shall establish a $26,962,500 fund (the “Fund”) ($0.1 million of
which reflects part of the cost of the Investigations) on or before January 16,
2006 to be paid to its Policyholders (as hereinafter defined) who retained
Gallagher to place, renew, consult on or service insurance on a retail basis
where such placement resulted in contingent commissions or overrides for the
period from January 1, 2002 through December 31, 2004. As used herein, “retail”
shall mean where Gallagher is the direct, primary provider of insurance
brokerage services to a policyholder and excluding where Gallagher primarily
provides services to retail brokers as a managing general agent, managing
general underwriter or wholesaler. A “Policyholder” is a retail policyholder who
retained Gallagher’s U.S. offices to place, renew or consult on insurance
services including employer-sponsored employee benefit plans (including the plan
sponsor or named fiduciary of the employee benefit plan as defined in ERISA).
All of the money paid into the Fund and any interest earned thereon shall be
paid to such Policyholders pursuant to this Assurance. No portion of the Fund
shall be considered a fine or a penalty. This sum is in full satisfaction of
Gallagher’s obligations hereunder, and neither the Attorney General nor the
Director shall seek to impose on Gallagher any other financial obligation or
liability related to the above allegations and findings.

 

11



--------------------------------------------------------------------------------

2. Gallagher shall (a) by August 31, 2005 calculate, in accordance with a
formula approved by the Attorney General and the Director, the amount of money
each Policyholder is eligible to receive; (b) within ten days of completing
these calculations, file a report with the Attorney General and the Director,
certified by an officer of Gallagher, setting forth for each Policyholder: (1)
Policyholder’s name and address; (2) the amount the Policyholder paid in
premiums or consulting fees for each policy; (3) the amount of retail contingent
commission or override revenue recorded by Gallagher during 2002, 2003 and 2004;
and (4) the amount of payment from the Fund each Policyholder is eligible to
receive computed pursuant to this Assurance, in accordance with the formula
approved by the Attorney General and the Director; and (c) by October 1, 2005,
send a notice approved by the Attorney General and Director, provided Gallagher
has the right to modify the notice to policyholders who are not residents in
Illinois in order to comply with the notice requirements of other jurisdictions,
to each Policyholder eligible to receive payment from the Fund, setting forth
items (2) through (4), above, and stating that the amount paid may increase if
there is less than full participation by Policyholders in the Fund.

 

3. Policyholders eligible to receive a distribution from the Fund shall have
until December 31, 2005 to request a distribution. Policyholders who voluntarily
elect to receive a cash distribution (the “Participating Policyholders”) shall
tender a signed release in the form attached hereto as Exhibit 1. On or before
March 31, 2006, the Fund will pay the Participating Policyholders their initial
share of the Fund. In the event that any eligible Policyholder elects not to
participate or otherwise does not respond (the “Non-Participating
Policyholders”), that Non-Participating Policyholder’s allocated share may be
used by Gallagher to satisfy any pending or other claims asserted by
Policyholders relating to the matters covered by this Assurance. In no event
shall a distribution be made from the Fund to any other Policyholder until all
Participating Policyholders have been paid the initial amount due as calculated
pursuant

 

12



--------------------------------------------------------------------------------

to paragraph 2 above, nor shall the total payments from the Fund to any
Non-Participating Policyholder exceed 80% of that Non-Participating
Policyholder’s original allocated share. If any funds remain in the Fund as of
December 31, 2007, such funds shall be distributed in the following order: (a)
reimburse Gallagher for any payments made between May 1, 2005 and December 31,
2007 with respect to any other claims made by Non-Participating Policyholders,
(b) set aside to make payments to other Non-Participating Policyholders for
which claims have been made and settled but not yet paid with respect to the
matters covered by this Assurance, (c) distribute on a pro rata basis to the
Participating Policyholders with the approval of the Attorney General and the
Director. Gallagher shall use its best efforts to defend against any legal
action whose purpose or effect is to interfere with the payments out of the Fund
as provided above, and Gallagher shall give the Attorney General and the
Director notice of any such legal action. In the event that Gallagher proposes
to a court that it be allowed to enter into a settlement of any class action
with respect to the matters covered by this Assurance, Gallagher shall provide
the Attorney General and the Director with sufficient notice of the proposed
settlement to allow the Attorney General to file a response to the proposed
settlement.

 

4. In no event shall Gallagher use any of the funds in the Fund to pay attorney
fees.

 

5. On or before April 30, 2006, Gallagher shall file a report with the Attorney
General and the Director, certified by an officer of Gallagher, listing all
amounts paid from the Fund and to whom those amounts have been paid. Thereafter,
Gallagher shall file quarterly reports on any and all distributions made to
participating and nonparticipating policyholders concluding with a final report
to be filed as soon as practicable after the distribution of all the funds has
been completed.

 

13



--------------------------------------------------------------------------------

BUSINESS REFORMS

 

6. No later than December 31, 2005, Gallagher shall undertake (to the extent not
already undertaken) the following business reforms.

 

A. Permissible Forms of Compensation

 

7. In connection with its retail insurance brokerage, agency, producing,
consulting and other services in placing, renewing, consulting on or servicing
any insurance policy, Gallagher shall accept only: a specific fee to be paid by
the client; or a specific fee or a specific percentage commission to be paid by
the insurer set at the time of purchase, renewal, placement or servicing of the
insurance policy; or a combination of both. Nothing in this paragraph relieves
Gallagher of complying with additional requirements imposed by law, including
the requirements for written documentation relating to fees paid directly by
clients and the laws on rebating. Gallagher may retain interest earned on
premiums collected on behalf of insurers when such retention is consistent with
the requirements of, and is permitted by, applicable law.

 

8. Gallagher, will not directly or indirectly accept or request anything with a
material value ($500 or more) from an insurance company including, but not
limited to, money, credits, loans, forgiveness of principal or interest,
vacations, prizes, gifts or the payment of employee salaries or expenses;
provided, however, this limitation will not apply to expenses associated with
customary conventions or business meetings sponsored by an insurance company or
trade association, for the purpose of business or professional education and
development.

 

B. Prohibition of Contingent Compensation

 

9. In placing, renewing, consulting on or servicing any retail insurance policy,
Gallagher shall not directly or indirectly accept from or request of any insurer
any Contingent Compensation. For purposes of this Assurance, Contingent
Compensation is any

 

14



--------------------------------------------------------------------------------

compensation contingent upon Gallagher’s: (a) placing a particular number of
policies or dollar value of premium with the insurer, (b) achieving a particular
level of growth in the number of policies placed or dollar value of premium with
the insurer, (c) meeting a particular rate of retention or renewal of policies
in force with the insurer, (d) placing or keeping sufficient insurance business
with the insurer to achieve a particular loss ratio or any other measure of
profitability, or (e) providing preferential treatment in the placement process,
including but not limited to the giving of last looks, first looks, rights of
first refusal, or limiting the number of quotes sought from insurers for
insurance placements.

 

C. Prohibition of “Pay-To-Play” Arrangements

 

10. Although Gallagher has not been found to have engaged in any of the
activities described in this paragraph, Gallagher agrees that when placing,
renewing, consulting on or servicing any retail insurance policy, Gallagher
shall not directly or indirectly accept from or request of any insurer any
compensation in connection with Gallagher’s selection of insurance companies
from which to solicit bids for its clients.

 

D. Prohibition of “Bid-Rigging” Arrangements

 

11. Although Gallagher has not been found to have engaged in any of the
activities described in this paragraph, Gallagher agrees that when placing,
renewing, consulting on or servicing any retail insurance policy, Gallagher
shall not directly or indirectly knowingly accept from or request of any insurer
any false, fictitious, inflated, artificial, “B” or “throw away” quote, or any
other quote or indication except for a quote that represents the insurer’s most
appropriate evaluation at the time when the quote is given of the minimum
premium the insurer would require to bind the insurance coverage desired by
Gallagher’s client. Nothing herein shall preclude Gallagher from accepting or
requesting any bona fide quote.

 

15



--------------------------------------------------------------------------------

E. Prohibition of Reinsurance Brokerage “Leveraging”

 

12. Although Gallagher has not been found to have engaged in any of the
activities described in this paragraph, Gallagher agrees that when placing,
renewing, consulting on or servicing any retail insurance policy, Gallagher
shall not directly or indirectly accept from or request of any insurer any
promise or commitment to use any of Gallagher’s brokerage, agency, producing or
consulting services, including reinsurance brokerage, agency or producing
services, contingent upon any of the factors listed in paragraph 9(a)-(e),
above.

 

F. Prohibition of Inappropriate Use of Wholesalers

 

13. Although Gallagher has not been found to have engaged in any of the
activities described in this paragraph, Gallagher agrees that when placing,
renewing, consulting on or servicing any insurance policy, Gallagher shall not
directly or indirectly knowingly place, renew, consult on or service its
clients’ insurance business through a wholesale broker unless Gallagher
discloses to the client(a) the Compensation received or to be received by
Gallagher, (b) any Gallagher interest in or contractual agreements with the
wholesaler, and (c) any alternatives to using a wholesaler.

 

G. Mandated Disclosures to Clients

 

14. Gallagher in placing, renewing, consulting on or servicing any insurance
policy for its commercial property, casualty, and health and welfare insurance
policyholder clients on a retail basis shall at least once per year in writing
disclose all compensation excluding treaty reinsurance fees received by
Gallagher for each client, in dollars if known at that time or as a percent of
premium if the dollar amount is not known at that time, from any insurer or
third party in connection with Gallagher’s placement, renewal, consultation on
or servicing of insurance for that client. Notwithstanding any provisions to the
contrary in this paragraph 14 insofar as any disclosure to be made to a client
is mandated by the Employee Retirement Income Security Act of 1974 (“ERISA”),
disclosure which complies with ERISA will be deemed to meet the requirements of
this paragraph.

 

16



--------------------------------------------------------------------------------

H. Standards of Conduct and Training

 

15. Gallagher shall implement company-wide written standards of conduct
regarding compensation from insurers, consistent with the terms of this
Assurance and subject to the approval of the Director, which implementation
shall include, inter alia, appropriate training of relevant employees, including
but not limited to training in business ethics, professional obligations,
conflicts of interest, anti-trust and trade practices compliance, record keeping
and appropriate disclosure to clients.

 

16. Gallagher shall not place its own financial interest ahead of its clients’
interests when providing insurance products or services for its clients.
Gallagher agrees that it will recommend moving a book of business from one
insurer to another only when it is in the best interest of the client.

 

I. Prohibition Against Violating Illinois Law

 

17. Gallagher shall not directly or indirectly engage or attempt to engage in
violations of Illinois law, 815 ILCS 505 et. seq., and the Illinois Insurance
Code, including without limitation Article XXXI of the Illinois Insurance Code.

 

J. Limitation on Extraterritorial Effect

 

18. The provisions of paragraphs 7 through 16 shall apply only to those U.S.
domiciled Gallagher entities that (a) service clients domiciled in the United
States; (b) place, renew, consult on or provide services for policies covering
risks in the United States; or (c) are, themselves, domiciled in the United
States.

 

K. Acquisitions

 

19. Gallagher will not be in violation of this Assurance if within one year of
the date it acquires any business, it brings such business into compliance with
paragraphs 7 to 16 hereof provided further that the receipt by such business of
contingent commissions under agreements in effect at the time of acquisition
shall be permitted.

 

17



--------------------------------------------------------------------------------

MONITORING COMPLIANCE AND REPORTING

 

20. Gallagher shall establish a Compliance Committee of the Board of Directors,
including not less than one non-management member of the Board of Directors,
which shall monitor Gallagher’s compliance with the standards of conduct
regarding compensation from insurers and shall report in writing periodically,
at least annually, to the Attorney General and the Director the results of its
monitoring activities for a period of three (3) years from the effective date of
this Assurance which shall also include Gallagher’s good faith estimate of the
amount of each form of compensation received by Gallagher from each insurer with
which it directly placed insurance with a total premium value in excess of
$50,000,000 during the preceding year.

 

21. Gallagher shall maintain a record of all client complaints received
concerning any compensation from an insurer which shall be provided to the
Compliance Committee of the Board of Directors.

 

COOPERATION WITH THE ATTORNEY GENERAL

 

22. Gallagher shall fully and promptly cooperate with the Attorney General with
regard to the Investigation, and related proceedings and actions, of any other
person, corporation or entity, including but not limited to Gallagher’s current
and former employees, concerning the insurance industry. Subject to the
assertion of any attorney-client or other applicable legal privileges, Gallagher
shall use its reasonable best efforts to ensure that all of its officers,
directors, employees, and agents also fully and promptly cooperate with the
Attorney General in the Investigation and related proceedings and actions.
Cooperation shall include without limitation subject to the attorney-client and
other applicable legal privileges: (a) production voluntarily and without
service of subpoena of any information and all documents or other tangible
evidence reasonably requested by the Attorney General, and any compilations or

 

18



--------------------------------------------------------------------------------

summaries of information or data that the Attorney General reasonably requests
be prepared; (b) without the necessity of a subpoena, having Gallagher’s
officers, directors, employees and agents attend any proceedings at which the
presence of any such persons is requested by the Attorney General and having
such persons answer any and all inquiries that may be put by the Attorney
General (or any of the Attorney General’s deputies, assistants or agents) to any
of them at any proceedings or otherwise (“proceedings” include but are not
limited to any meetings, interviews, depositions, hearings, grand jury hearing,
trial or other proceedings); (c) fully, fairly and truthfully disclosing all
information and producing all records and other evidence in its possession
relevant to all inquiries reasonably made by the Attorney General concerning any
fraudulent or criminal conduct whatsoever about which it has any knowledge or
information; (d) in the event any document is withheld or redacted on grounds of
privilege, work-product or other legal doctrine, a statement shall be submitted
in writing by Gallagher indicating: (1) the type of document; (2) the date of
the document; (3) the author and recipient of the document; (4) the general
subject matter of the document; (5) the reason for withholding the document; and
(6) the Bates number or range of the withheld document. The Attorney General
agrees that Gallagher has not waived applicable legal privileges by signing this
Assurance. The Attorney General may however challenge a claim of privilege in
any forum of its choice and may (except as otherwise agreed with Gallagher),
without limitation, rely on all documents or communications theretofore produced
or the contents of which have been described by Gallagher, its officers,
directors, employees, or agents; and (e) Gallagher shall not jeopardize the
safety of any investigator or the confidentiality of any aspect of the Attorney
General’s Investigation, including sharing or disclosing evidence, documents, or
other information with others during the course of the investigation, without
the consent of the Attorney

 

19



--------------------------------------------------------------------------------

General. Nothing herein shall prevent Gallagher from providing such evidence to
other regulators, its legal counsel, directors or officers or in compliance with
valid discovery requests in civil litigation or as otherwise required by law,
including any disclosure requirements under federal securities laws.

 

23. Gallagher shall comply in all material respects with the terms of this
Assurance. Gallagher shall waive any claim that any civil action is time barred
on grounds of the statute of limitations for any claims relating to the
enforcement of this Assurance.

 

COOPERATION WITH THE DIRECTOR

 

24. Gallagher shall be subject to examination by the Director at Gallagher’s
reasonable expense for fiscal years beginning on January 1, 2006. Gallagher
shall fully cooperate with the Director in such examinations. Gallagher shall
additionally provide private secure office space, photocopying equipment and any
other administrative or clerical resources necessary to assist in any
examination, as well as all relevant data, provided upon request by the Director
in electronic or computerized format. The Director may coordinate such
examinations with other states. Any material breach of this agreement by
Gallagher shall be deemed to be a failure to facilitate or aid the Director in
an examination in violation of Sections 500-110(b) and 500-70 of the Illinois
Insurance Code. In the event the Director believes there has been a material
breach of this agreement, the Director shall provide written notice to Gallagher
of such alleged material breach and Gallagher shall have thirty (30) days within
which to cure such breach. Upon cure of such material breach the Director will
not institute enforcement proceedings with respect thereto.

 

20



--------------------------------------------------------------------------------

OTHER PROVISIONS

 

25. Gallagher shall not seek or accept, directly or indirectly, indemnification
pursuant to any insurance policy, with regard to any or all of the amounts
payable pursuant to this Assurance.

 

26. Neither the Attorney General nor the Director shall initiate or defend any
legal action or administrative proceeding against Gallagher, its subsidiaries,
affiliates, directors, officers or employees based upon the findings contained
in this Assurance.

 

27. The Assurance is not intended to disqualify Gallagher, or any current
employees of Gallagher, from engaging in any business in Illinois or in any
other jurisdiction. Nothing in this Assurance shall relieve Gallagher’s
obligations imposed by any applicable state insurance law or regulations or
other applicable law.

 

28. In the event that any provisions of the Assurance will be deemed unlawful or
unenforceable by any court or governmental agency of competent jurisdiction, the
validity and enforceability of the remaining provisions hereof shall not be
affected. In the event that as a result of action by the Illinois Legislature,
the Illinois Supreme Court or an Illinois Appellate Court (from which there is
no further right of appeal), or an Illinois governmental agency of competent
jurisdiction, any of the laws covering any of the matters relating to the
business reforms provisions of paragraphs 7 to 16 of this Assurance are
modified, the parties agree to discuss the modification or amendment of this
Assurance to conform to such legal action and agree that the parties’ consent to
such modification or amendment shall not be unreasonably withheld.

 

29. Except as otherwise provided herein, this Assurance shall not confer any
rights upon any persons or entities besides the Attorney General, the Director
and Gallagher. In addition to rights conferred upon the Attorney General and the
Director by statute or otherwise, this Assurance creates a binding contractual
obligation upon Gallagher.

 

21



--------------------------------------------------------------------------------

30. In addition to any record maintenance requirements set forth in the Illinois
Insurance Code and related regulations, Gallagher shall maintain custody of, or
make arrangements to have maintained, all documents and records of Gallagher
related to this matter for a period of not less than three (3) years.

 

31. The Attorney General and Director may make such application as appropriate
to enforce or interpret the provisions of this Assurance, or in the alternative,
maintain any civil action for such other and further relief as the Attorney
General may determine is proper and necessary for the enforcement of this
Assurance. Each of the parties reserve the right to request in writing that the
Assurance be modified or amended.

 

32. In any application or in any such action, facsimile transmission of a copy
of any papers to current counsel for Gallagher shall be good and sufficient
service on Gallagher unless Gallagher designates, in writing to the Attorney
General and Director, another person to receive service by facsimile
transmission.

 

33. Facsimile transmission of a copy of this Assurance to counsel for Gallagher
shall be good and sufficient service on Gallagher.

 

34. This Assurance shall be governed by the laws of the State of Illinois
without regard to conflict of laws principles.

 

35. This Assurance of Voluntary Compliance may be executed in counterparts.

 

22



--------------------------------------------------------------------------------

WHEREFORE, the following signatures are affixed hereto on this 18th day of May,
2005.

 

PEOPLE OF THE STATE OF ILLINOIS.   WINSTON & STRAWN LLP BY: LISA M. MADIGAN,
ESQ.   By:  

/s/ Terry M. Grimm

--------------------------------------------------------------------------------

/s/ Michael K. Fridkin

--------------------------------------------------------------------------------

  35 West Wacker Drive For Lisa M. Madigan   Chicago, Illinois 60601     (312)
558-5600 Attorney General         State of Illinois   Attorneys for Defendant
May 18, 2005   Arthur J. Gallagher& Co.

/s/ Michael T. McRaith

--------------------------------------------------------------------------------

  ARTHUR J. GALLAGHER & CO. Director of Insurance         May 18, 2005   By:  

/s/ J. Patrick Gallagher, Jr.

--------------------------------------------------------------------------------

 

23